Title: To Thomas Jefferson from Francis Eppes, 23 June 1826
From: Eppes, Francis
To: Jefferson, Thomas

My Dr GrandfatherPoplar Forest
June 23.Knowing that all of your pavilions at the university have tin coverings, I write to learn whether they have ever leaked, and if so what method of prevention has been used. our roof here was perfectly close until about mid winter. it then began to leak not in one but a hundred places: and from that time I have endeavoured to discover the cause without effect. For some time I thought that the water found its way, between the sheeting and the bottom of the platform, just where the gutters vent their water, but after removing the tin and making the sheeting perfectly tight, I found myself mistaken. a subsequent examination immediately after a hard rain, shewed me, on the lowest side of every sheet of tin, spots of water on the sheeting plank. this water must have been drawn upwards, as there were no traces above: and that a few drops could be so drawn up, I could readily conceive; but the quantity is really incredible. the plaistering of the parlour is so entirely wet every rain, that I begin to fear it will fall in. large buckets of water pass through it. your room is nearly as bad and the others leak more and more every rain. the hall is in fact, the only dry room in this house. I have been so completely baffled in every attempt to stop the leaking, that I really feel quite at a loss;  we have had here, in the last four weeks three of the most destructive rains ever known in this neighbourhood. the tobacco hills on flat land were entirely swept off. mine were hilled over twice, and the third swept off soil and all. I count my loss equal to a good hogshead. your loss would more than double that in first rate tobacco; for the land was heavily manured, and nothing but the clay is left behind.—the wheat is fairly buried in the mud every where. My love to all, my tenderest love to you My dear Grandfather—F. Eppes.